THE THIRTEENTH COURT OF APPEALS

                                   13-15-00098-CV


                          Hudson Insurance Company
                                      v.
 Bruce Gamble Farms, Jim Gamble Farms, Brian Jones Farms, & Crop Guard Group,
                                     Inc.


                                   On Appeal from the
                    357th District Court of Cameron County, Texas
                         Trial Cause No. 2014-DCL-03489-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellee.

      We further order this decision certified below for observance.



November 5, 2015